—Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in granting plaintiffs motion for partial summary judgment on liability under Labor Law § 240 (1). Plaintiff failed to establish that the absence of, or defect in, a safety device was the proximate cause of his injuries (see, Weininger v Hagedorn & Co., 91 NY2d 958, 960, rearg denied 92 NY2d 875; Felker v Corning Inc., 90 NY2d 219, 224). (Appeal from Order of Supreme Court, Onondaga County, Hurlbutt, J. — Summary Judgment.) Present — Pine, J. P., Wisner, Pigott, Jr., Callahan and Fallon, JJ.